                                                                                USDCSDNY
                 Case 1:19-cr-00460-KMW Document 46 Filed 02/2.\A'IIC~rc:.UMENClf 1




                                                                                                  KENDALL COFFEY
CHAMBERS OF KIMBA M . WOOD
      u.s.o.J .-5.D.N.Y.                                                                  kcoffey@coffeyburlington.com

                                                                               2601 South Bayshore Drive, Penthouse
                                               February 20, 2020                                Miami, Florida 33133
                                                                                     T.305·858·2900 F.305·858·5261
                                                                                           www.coffeyburlington .com
      Via CMIECF

      The Honorable Kimba M. Wood
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007-1312
                                                                               MEMO ENDORSED
      RE:      United States v. Kozel, Case No. l 9-cr-460-KMW

      Dear Judge Wood:

            The purpose of this letter is to obtain confirmation of your approval of travel for
      Defendant Todd Kozel to family vacations in Palm Springs, California, between February 26 and
      March 2, 2020, and between April 10 and April 20, 2020.
                                                                                                           :J     ~


                                                                                                                  ¥--~
                                                                                                                         -




              Defendant's pretrial officer, Marlon Ovalles, and Assistant United States Attorney Louis
      Pellegrino have no objection to this request.

               We ask that you endorse this letter confirming approval of this domestic travel.

                                                     Respectfully submitted,

                                                    ls/Kendall B. Coffey

                                                     Kendall B. Coffey
      cc: Louis Pellegrino, AUSA



                                                                                   'Z   -7-'}   ---z,o
                                                               SO ORDERED:              N.Y., N.Y.



                                                                    KIMBA M. WOOD
                                                                        U,$.D.J.
